                                    UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF LOUISIANA

CLAUDELL CONWAY, SR.
                                                                                     CIVIL ACTION
VERSUS
                                                                                     NO. 18-33-JWD-EWD
DARREL VANNOY, ET AL.

                    RULING AND ORDER ON MOTION TO STAY DISCOVERY

           Before the court is a Motion to Stay Discovery1 filed by defendants, the State of Louisiana

through the Department of Public Safety & Corrections, Secretary James LeBlanc, and Warden

Darrel Vannoy (collectively, “Defendants”).2 The Motion to Stay Discovery is opposed by

plaintiff, Claudell Conway, Sr. (“Plaintiff”).3 For the reasons set forth herein, the Motion to Stay

Discovery4 is granted. Discovery in this matter is stayed pending resolution of the issues raised in

the Motion to Dismiss.5

      I.          Background

           On January 17, 2018, Plaintiff filed a Petition for Wrongful Death and Suvivor [sic] Claim

(the “Original Complaint”) seeking damages individually and on behalf of his deceased son,

Clydell Conway, Jr. (“Decedent”), who committed suicide in his cell on January 20, 2017 while

incarcerated at the Louisiana State Penitentiary. Plaintiff alleged that Defendants were deliberately

indifferent to Decedent, a “known suicide risk,” and that Defendants placed or allowed Decedent


1
    R. Doc. 30.
2
  Defendants’ counsel notes in the Motion to Stay Discovery that “Plaintiff also named as defendants ‘unknown prison
guards,’ who have not been identified, ‘Dr. (FNU) Helms,’ who has not been identified, and ‘ABC liability insurer.’
To date, it is unclear who these individuals are or whether they have been properly served with process in this litigation.
Undersigned counsel is not making an appearance for any defendant not properly served.” R. Doc. 33, p. 1, n. 1. Per
the Amended Complaint, Plaintiff names the Office of Risk Management as the alleged insurer of all Defendants. R.
Doc. 28, ¶ 3(G). There is no service information regarding the Office of Risk Management in the record.
3
    R. Doc. 31.
4
    R. Doc. 30.
5
    R. Doc. 33.
to be placed “in an area with suicide hazards” despite “his known propensity towards attempted

suicide.”6

             On April 4, 2019, Plaintiff filed an Amended Petition for Wrongful Death and Suvivor

[sic] Claim (the “Amended Complaint”).7 The Amended Complaint names the State of Louisiana;

Department of Public Safety and Corrections Louisiana State Penitentiary; Secretary James

LeBlanc; Darrel Vannoy, Warden of Louisiana State Penitentiary; Dr. (FNU) Helms; “unknown

security staff employees Louisiana State Penitentiary;” and the Office of Risk Management as

defendants.8 In response to the Amended Complaint, Defendants have filed a Motion to Dismiss

asserting, inter alia, that “Defendants” (presumably Secretary James LeBlanc and Darrel Vannoy)

are entitled to qualified immunity.9 Per the instant Motion to Stay Discovery, Defendants move

this Court for an order “staying all discovery until all immunity issues are resolved adversely and

with finality.”10

       II.      Law and Analysis

             “Qualified immunity shields ‘government officials performing discretionary functions’

from civil liability for claims under federal law ‘insofar as their conduct does not violate clearly

established statutory or constitutional rights of which a reasonable person would have known.’”11

“[Q]ualified immunity constitutes an ‘immunity from suit’ rather than a mere defense to



6
    R. Doc. 1, ¶ 17.
7
 R. Doc. 28. The Court previously granted Defendants’ Motion to Dismiss the Original Complaint. R. Doc. 26.
“Despite the significant deficiencies” in the Original Complaint, the Court dismissed Plaintiff’s claims without
prejudice and granted Plaintiff leave to amend. R. Doc. 26, pp. 13-14.
8
    R. Doc. 28, ¶ 3.
9
    See, R. Doc. 33-1, pp. 11-12.
10
   R. Doc. 30, p. 1. See also, R. Doc. 30-1, p. 2 (“Defendants respectfully requests [sic] that this Honorable Court
issue an order staying all discovery until the issues contained in the Defendants’ Motion to Dismiss have been
addressed.”).
11
     Randle v. Lockwood, 666 Fed. Appx. 333, 335 (5th Cir. 2016) (internal citations omitted).

                                                           2
liability.”12 The issue of qualified immunity should be resolved at the earliest possible stage of

litigation because “[o]ne of the most salient benefits of qualified immunity is protection from

pretrial discovery, which is costly, time-consuming, and intrusive.”13

           The Fifth Circuit has long held that an assertion of qualified immunity shields a

government official from discovery that is “avoidable or overly broad.”14 Significantly, “it is only

when the district court ‘is unable to rule on the immunity defense without further clarification of

the facts’ and when the discovery order is ‘narrowly tailored to uncover only those facts needed to

rule on the immunity claim,’ that an order allowing limited discovery is neither avoidable nor

overly broad.”15 Although discovery on the issue of qualified immunity is possible, such discovery

“must not proceed until the district court first finds that the plaintiff’s pleadings assert facts which,

if true, would overcome the defense of qualified immunity.”16 “If the complaint alleges facts to

overcome the defense of qualified immunity, the district court may then proceed under Lion Boulos

to allow the discovery necessary to clarify those facts upon which the immunity defense turns.”17


12
     McClendon v. City of Columbia, 305 F.3d 314, 323 (5th Cir. 2002) (en banc) (per curiam)).
13
     Backe v. LeBlanc, 691 F.3d 645, 648 (5th Cir. 2012).
14
     Lion Boulos v. Wilson, 834 F.2d 504, 507 (5th Cir. 1987).
15
  Wilson v. Sharp, Civil Action No. 17-84, 2017 WL 4685002, at * 2 (M.D. La. Oct. 17, 2017) (citing Lion Boulos,
834 F.2d at 507-508).
16
  Wicks v. Mississippi State Employment Services, 41 F.3d 991, 994 (5th Cir. 1995). See also, Baker v. Ephion, Civil
Action 15-838, 2017 WL 3996415, at *2 (M.D. La. Sept. 11, 2017) (staying discovery in light of defendant’s asserted
qualified immunity defense and explaining that “discovery on the issue of qualified immunity ‘must not proceed until
the district court first finds that the plaintiff’s pleadings assert facts which, if true, would overcome the defense of
qualified immunity.”) (citing Wicks); Lee v. Ard, Civil Action No. 17-23, 2017 WL 5349493, at * 7 (M.D. La. Nov.
13, 2017) (“When the defense of qualified immunity is raised in a Rule 12(b)(6) motion, ‘it is the defendant’s conduct
as alleged in the complaint that is scrutinized for objective legal reasonableness.’ The plaintiff must support his claim
with ‘sufficient precision and factual specificity to raise a genuine issue as to the illegality of defendant’s conduct at
the time of the alleged acts.’ When greater detail is required to address the defense of qualified immunity, the Court
may insist that a plaintiff file a reply pursuant to Federal Rule of Civil Procedure 7(a) tailored to an answer pleading
the defense of qualified immunity. ‘The district court need not allow any discovery unless it finds that plaintiff has
supported his claim with sufficient precision and factual specificity to raise a genuine issue as to the illegality of
defendant’s conduct at the time of the alleged acts.’”) (internal citations and quotations omitted).
17
  Id. at 995. See also, Backe, 691 F.3d at 648 (“a plaintiff seeking to overcome qualified immunity must plead specific
facts that both allow the court to draw the reasonable inference that the defendant is liable for the harm he has alleged
and that defeat a qualified immunity defense with equal specificity. After the district court finds a plaintiff has so

                                                            3
            Accordingly, the Fifth Circuit permits discovery only after a determination has been made

that the plaintiff has alleged facts sufficient to state a claim against the defendant. Even discovery

limited to the issue of qualified immunity is allowed only if the court is unable to rule on the

qualified immunity defense without additional facts and then only such discovery as is necessary

to rule on the qualified immunity defense is permitted.

            In opposition to the Motion to Stay Discovery, Plaintiff argues that “[t]here is existing and

further discovery that could be filed to further prove this case” and which goes “to the issue of

immunity.”18 Plaintiff asserts that a ruling on the Motion to Dismiss prior to allowing certain

discovery would be “premature if not unjust.”19 Plaintiff contends that he should allowed to obtain

discovery regarding, inter alia, “the qualifications of the person administering the mental health

assessment of the deceased,”20 “whether the conditions of confinement and treatment of the

inmates at LSP violate the Rights of the Inmates and the EXISTING SUICIDE PREVENTION

POLICY,”21 “what medication decedent was taking,” and “whether the guards on the date of the


pled, if the court remains ‘unable to rule on the immunity defense without further clarification of the facts,’ it may
issue a discovery order ‘narrowly tailored to uncover only those facts needed to rule on the immunity claim.’”) (citing
Lion Boulos, 834 F.2d at 507-508); Zapata v. Melson, 750 F.3d 481, 485 (5th Cir. 2014) (“The district court failed to
make an initial determination that the plaintiffs’ allegations, if true, would defeat qualified immunity, falling short of
the finding required by Backe and Wicks; and unlike the court in Lion Boulos, the district court did not identify any
questions of fact it needed to resolve before it would be able to determine whether the defendants were entitled to
qualified immunity.”); Randle, 666 Fed. Appx. 336, n. 6 (noting that the “narrow exception to the general rule that
qualified immunity should be decided as early in the litigation as possible” is only applicable where the district court
first determines that “the plaintiff’s pleadings assert facts which, if true, would overcome the defense of qualified
immunity” and second finds that despite plaintiff’s pleadings it is still unable to rule on the immunity defense without
further clarification of the facts.).
18
     R. Doc. 31, p. 1.
19
  R. Doc. 31, p. 2. See also, R. Doc. 31, p. 5 (“It would be substantially unfair for defendants to claim there is no
knowledge of the Warden to trigger liability or destroy his qualified immunity defense, when they simultaneously
resist providing the discovery answers that could in fact trigger liability and destroy the qualified immunity defense
based upon the knowledge of the Warden and staff of the mental condition of this suicidal inmate provable through
discovery.”).
20
  R. Doc. 31, p. 2 (“Without an answer to the question of the qualifications of the person rendering the mental health
assessment and the nature of the assessment rendered, it would be premature to rule fully dismissing the defendants
on the basis of qualified immunity.”).
21
     R. Doc. 31, p. 3 (all caps in Plaintiff’s briefing).

                                                            4
decedent’s death actually made rounds and saw this inmate sufficiently to prevent the suicide in

the attempt stage or the death at completion stage.”22 Plaintiff requests that this Court “in the

interest of substantial justice and fair play…extend the response to the Motion to Dismiss until the

answers to all pertinent Discovery has [sic] been supplied to the plaintiff.”23

           The Supreme Court has explained that “[t]he basic thrust of the qualified-immunity

doctrine is to free officials from the concerns of litigation, including ‘avoidance of disruptive

discovery.’”24 In light of that consideration, Plaintiff’s argument that not allowing discovery to

proceed would be unjust is unpersuasive. As explained herein, the Fifth Circuit has “established

a careful procedure under which a district court may defer its qualified immunity ruling if further

factual development is necessary to ascertain the availability of that defense.”25 “First, the district

court must determine that the plaintiff’s pleadings assert facts which, if true, would overcome the

defense of qualified immunity. Thus, a plaintiff seeking to overcome qualified immunity must

plead specific facts that both allow the court to draw the reasonable inference that the defendant is

liable for the harm he has alleged and that defeat a qualified immunity defense with equal

specificity.”26 “When reviewing a complaint that meets this standard, the district court may defer

its qualified immunity ruling and order limited discovery if the court remains unable to rule on the


22
     R. Doc. 31, p. 4.
23
   R. Doc. 31, p. 6. To the extent Plaintiff is seeking an extension of his deadline to file an opposition to the Motion
to Dismiss, the District Court has already set a briefing schedule relative to the Motion to Dismiss. R. Doc. 34. Any
request to alter those briefing delays should be directed to the district judge by means of a formal motion. Likewise,
Plaintiff concludes his opposition to the Motion to Stay Discovery by stating “In the alternative plaintiff should be
granted leave to amend his complaint to more accurately state the cause of action.” R. Doc. 31, p. 7. The undersigned
makes no ruling here regarding the sufficiency of Plaintiff’s Amended Complaint or whether Plaintiff should be
allowed to amend his complaint again; however, the undersigned does note that Plaintiff was previously cautioned (in
the ruling granting Defendants’ first Motion to Dismiss) that “failure to amend the complaint or to cure the above-
mentioned deficiencies will result in the dismissal of his lawsuit with prejudice.” R. Doc. 26, p. 14.
24
  Ashcroft v. Iqbal, 556 U.S. 662, 685 (2009) (quoting Siegert v. Gilley, 500 U.S. 226, 236, (1991) (KENNEDY, J.,
concurring in judgment)).
25
     Hinojosa v. Livingston, 807 F.3d 657, 664 (5th Cir. 2015).
26
     Id.

                                                            5
immunity defense without further clarification of the facts.”27         Plaintiff’s instant argument

regarding the need for fact discovery with respect to the qualified immunity defense puts the cart

before the horse. First, the District Judge must consider the sufficiency of Plaintiff’s allegations.

Only after Plaintiff has crossed this threshold hurdle does the question of limited discovery

potentially arise. Here, the district judge has not yet determined the sufficiency of the allegations

in Plaintiff’s Amended Complaint. Until that necessary first step occurs, it is premature to consider

allowing even limited discovery.

       III.      Conclusion

              For the reasons set forth herein, the Motion to Stay Discovery28 is GRANTED.

              IT IS HEREBY ORDERED that discovery in this matter is STAYED pending resolution

of the issues raised in the Motion to Dismiss.29

              IT IS FURTHER ORDERED that the Scheduling Order30 is VACATED. A new

scheduling order will be adopted, if necessary, following resolution of the Motion to Dismiss.

              Signed in Baton Rouge, Louisiana, on May 10, 2019.



                                                 S
                                                 ERIN WILDER-DOOMES
                                                 UNITED STATES MAGISTRATE JUDGE




27
     Id.
28
     R. Doc. 30.
29
     R. Doc. 33.
30
     R. Doc. 21.

                                                    6
